Title: To James Madison from John Taylor, 4 March 1799
From: Taylor, John
To: Madison, James


Dear Sir
Caroline March 4. 1799.
Yesterday I received a letter from the southward of this state, written by a gentleman upon whom I can rely, containing the following sentence. “Mr: Henry has certainly declared for the next Assembly, in obedience to the call from General Washington, who has called on him to step forward and save his country—this is laughable; after the abuse formerly lavished upon that character, they now look up to as the saviour of his country—I hope to see you in the next assembly, and pray exert your influence to prevail on Mr: Madison, to come forward—now is the time when all the friends to our free government should exert themselves.”
Shall I write to my correspondent, that all your friends are in a state of grief and dejection, from a despair of prevailing with you to come forward, and save them and yourself; or will any considerations overset a resolution, so baleful to your country?
Fathom Mr: Henry’s motives, and consider your personal situation. When I recollect his conduct respecting Mr: Jefferson at Stantown—that he has openly declared that Mr: Marshall, the inveterate enemy of Mr: Jefferson, is the second man in the union he would vote for, and written it into the district to aid his election—and that he is now espousing measures he so lamentably deprecated and foretold in the convention; his apostacy is capable of a solution, only by considering it as the issue of a personal enmity to Mr: Jefferson and yourself, to gratify which he has sacrificed his principles to a party, determined on your destruction. I pray that this conjecture may be erroneous, but so many instances of depravity are daily occuring, that my suspicions are pushed to an extream, perhaps uncharitable.
Consider the crisis at which he leaves his retreat—the exact moment proper for an effort to manufacture the opinion of Virginia, with an Eye to the election of president.
What other motive can he have, but a desire to gratify hatred or ambition, for joining a party, who have carried a constitution, which he pronounced bad, even under the construction of its friends, beyond the worst construction of its enemies, and of himself its greatest enemy?
I believe you are co-extensively involved in the danger with Mr: Jefferson, but if it be otherwise, and you can discern a conspiracy against your friend, will you not step forward and save him?
Consider that Virginia is the hope of republicans throughout the union, and that if Mr: Henry prevails in removing her resistance to monarchical measures, the whole body will be dispirited, and fall a sudden & easy prey to the enemies of liberty—if you will not save yourself or your friend—yet save your country.
The public sentiment of Virginia is at a crisis—at the next assembly it will take a permanent form, which will fix the fate of America. There will be no member present capable of counterpoising Mr: Henry, unless you will come; and if you do, his defeat at this crisis will certainly happen, and will suddenly invigorate the efforts of republicanism throughout the union, at an all important juncture. Perhaps even some late movements of Mr: Adams may be referable in a degree to the conduct of Virginia, if so, how vastly momentous must it be to drive with our whole force, the wedge, which will unite our friends, and divide our foes? Will you favor me with a short answer to this letter. Farewell. Your friend
John Taylor Hazlewood—Mar: 4. 1799
